DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 07/18/2022.
Status of the claims:
Claims 11 – 13, 16 – 18, and 20 are pending in the application.
Claims 11, 12, and 20 are amended.

Drawings
The objections to the drawings for failing to show every feature of the invention specified in the claims, presented in the previous action dated 04/27/2022 have been withdrawn in light of the applicant’s amendments filed 07/18/2022. 

Claim Objections
Claims 11 – 13, 16 – 18, and 20 are objected to because of the following informalities:  
Claim 11, line 4 – 5 recites “having same diameter”, however this is not grammatically correct, with that said, the examiner suggests the line be written as “having a same diameter” for the sake of having grammatically correct language throughout;
Claim 12, line 4 recites “sleeve on outside of the”, however this is not grammatically correct, and with that said, the examiner suggests the line be written as “sleeve on an outside of the” for the sake of having grammatically correct language throughout;
Claims 12, 13, 16 – 18, and 20 are objected to for being dependent upon an objected claim;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claim 19 under U.S.C 35 112(b) regarding indefiniteness, recited in the previous action dated 04/27/2022 have been withdrawn in light of the applicant’s amendments filed 07/18/2022. Specifically, the rejection of claim 19, regarding the lack of antecedent basis for “the push tube part of the outer sleeve handle”, has been withdrawn in light of the cancellation of claim 19.
Claims 11 – 13, 16 – 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the outer diameter of the outer sleeve tip decreases stepwise from the back to the front, including the front end which has a thinner outer diameter, stepped surface, and a tube body portion which has a thicker outer diameter" renders the claim indefinite because it is unclear how the diameter can be decreasing from the front to the back such that the front diameter is smaller than the back diameter. With that said it is unclear if the applicant is intending to recited wherein the diameter of the outer sleeve tip decreases from the front to the back OR decreases from the back to front. The examiner conducted an interview with applicant’s representative on 09/19/2022 and confirmed that the applicant is intending the limitation to be recited as wherein the diameter of the outer sleeve tip decreases stepwise from the back to the front; therefore, for the purpose of examination the examiner will treat the limitation as reciting wherein the diameter of the outer sleeve tip decreases stepwise from the back to the front.
Claims 12 – 13, 16 – 18, and 20 are rejected for indefiniteness because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections of claims 11 – 13 and 20 under U.S.C 35 103 with respect to Keller in view of Dorn, recited in the previous action dated 04/27/2022 have been withdrawn in light of the applicant’s amendments filed 07/18/2022. Specifically, the rejection of claim 11, under Keller in view of Dorn has been withdrawn because Keller does not teach the limitation of an outer sleeve tip outer diameter that decreases stepwise from the back to the front as recited in the current claim set. Lastly, the rejections of claims 12 – 13 and 20, under Keller in view of Dorn have been withdrawn because they depend from claim 11, which is no longer rejected by Keller in view of Dorn in light of the limitation listed above. 

Claims 11 – 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerdts et al (US 20060229697 A1) in view of Monroe et al (US 6322586 B1) and Quadri et al (US 20100298931 A1) and Dorn (US 20140107757 A1) (previously recited).
Regarding claim 11, Gerdts discloses a stent delivery system (endoprosthesis delivery system 10) (abstract and paragraphs [0003] and [0022]), comprising: 
an outer sleeve assembly (sheath 14 and elements designated in annotated Figs. 1 and 4 including proximal sheath portion 15 and distal sheath portion 19), including an outer sleeve body (sheath 14), an outer sleeve handle (see annotated Fig. 1) fixed to a rear end of the outer sleeve body (sheath 14) (Examiner’s note: as shown in Fig. 1 and the annotated Fig. 1, the rear end of the outer sleeve body / sheath 14 is attached to the outer sleeve handle), and an outer sleeve tip (see annotated Fig. 4) connected to a front end of the outer sleeve body (Examiner’s note: as shown in the annotated Fig. 4, the outer sleeve tip is attached to the distal most end of the outer sleeve body), in which the outer sleeve handle (see annotated Fig. 1) is provided with an axial through hole (see annotated Fig. 1) (Examiner’s note: the outer sleeve handle is shown to have a through hole as evidenced by the push tube, catheter 12, extending therethrough) and an inner diameter of the outer sleeve body (see annotated Fig. 4), 
an inner sleeve assembly (catheter 12 and elements designated in annotated Figs 1 and 4), including a push tube (proximal tube portion 63 and bumper 70) (paragraphs [0023 - 0024]) sleeved in the outer sleeve body (Examiner’s note: as discussed in paragraph [0022] and shown in both annotated Figs. 1 and 4, the push tube is within the outer sleeve body), an inner sleeve handle (see annotated Fig. 1) fixed to the rear end of the push tube (Examiner’s note: as shown in Fig. 1 and more clearly shown in the annotated Fig. 1, the push tube extends through the outer sleeve handle and is attached to the inner sleeve handle at the rear end), a stent placing tube (distal tube portion 65) connected to the front end of the push tube (proximal tube portion 63) (paragraph [0023] and Fig. 4), and an inner sleeve tip (see annotated Fig. 4) set at the front end of the stent placing tube (distal tube portion 65), in which the outer diameter (see annotated Fig. 4) of the push tube (proximal tube portion 63) is adapted to the inner diameter of the outer sleeve body (see annotated Fig. 4) to provide an axial pushing force (Examiner’s note: the examiner is designating the outer diameter of the push tube as the outer diameter of the bump 70, and as is shown in annotated Fig. 4 and further discussed in paragraphs [0024] when the sheath 14 is retracted the outer diameter of the bump 70 provides a pushing force to the stent), the outer diameter of the push tube (proximal tube portion 63) is greater than the outer diameter of the stent placing tube (Examiner’s note: as shown in the annotated Fig. 4 and discussed in paragraphs [0028 – 0030] the outer diameter of the designated stent placing tube is smaller than the outer diameter of the push tube), the inner sleeve tip is provided with an axial through hole (see annotated Fig. 1), the outer diameter of the rear end of the inner sleeve tip is fitted with the outer diameter of the front end of the outer sleeve tip (Examiner’s note: as shown in the annotated Fig. 4, the tips of the outer diameters of both elements are fitted together), and the outer diameter of the inner sleeve tip gradually decreases from the rear end to the front end (see annotated Fig. 4), 
However, Gerdts is silent regarding wherein (i) the axial through hole of the outer sleeve handle has the same diameter as the outer diameter of the outer sleeve body; (ii) wherein the axial through hole of the inner sleeve tip has the same diameter as the inner diameter of the stent placing tube; (iii) a snap ring fixed on an outer wall of the push tube between the outer sleeve handle and the inner sleeve handle; and (iv) the outer diameter of the outer sleeve decreases stepwise from the back to the front, including the front end which has a thinner outer diameter, stepped surface, and a tube body portion which has a thicker outer diameter.
As to (i) and (ii), as discussed above, Gerdts teaches an outer sleeve handle connected to an outer sleeve body (annotated Figure 1); and an inner sleeve tip with a through hole connected to the stent placing tube (annotated Figure 4).  Monroe teaches, in the same field of endeavor, a stent delivery system (loaded catheter assembly for delivering a self-expanding stent) (abstract) comprising wherein an axial hole (see annotated Fig. 15) and a tubular member with an inner diameter equal to the inner diameter of the axial hole (Examiner’s note: as shown in Fig. 15 and annotated Fig. 15 the inner diameters of the two lumens are equal).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the connections between the components of Gerdts, including the outer sleeve body connection to the outer sleeve handle, and the inner sleeve tip connection to the stent placing tube, such that the axial through hole diameters are equal to inner diameter of their respective shafts as it was known within the art to merge the two separate lumens to be a single an uninterrupted lumen extending between two connected tubular structures as shown by Monroe.  To connect the disclosed shafts and tubes of Gerdts through known means as shown by Monroe would have been obvious and well within the purview one of ordinary skill in the art.  Furthermore, it would have been obvious to substitute the means coupling the two lumens, such that the inner diameters are equal, as taught by Monroe to achieve the predictable results of connecting two structures.  The single lumen connection would form an axial through hole of the same size, and thus, the claimed limitations are considered obvious over the teachings of the prior art. 
Annotated Figure 15 of Monroe

    PNG
    media_image1.png
    263
    572
    media_image1.png
    Greyscale

As to (iii), Dorn teaches, in the same field of endeavor, an stent delivery device comprising an outer sleeve assembly (pull hub 30, outer shaft component 26, and over lapping run 25) (paragraph [0028] and Figs. 1 and 2), including an outer sleeve body (outer shaft component 26), an outer sleeve handle (hub 30) fixed to the rear end of the outer sleeve body (outer shaft component 26) (Fig. 1), and a snap ring (O-ring 38) fixed to an outer wall of a push tube (outer tube 54) (paragraphs [0029 – 0030]) between the outer sleeve handle (pull hub 30) and an inner sleeve handle (hand unit 10) (paragraph [0010]).  It is noted that an O-ring is defined as a gasket in the form of a ring to seal connections.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Gerdts to incorporate the snap ring, as taught by Dorn, for the purpose of sealing the connections between the parts to prevent any materials or fluids from transferring between.
As to (iv), Quadri teaches, in the same field of endeavor, a stent delivery system (endoprosthesis delivery system 238) (paragraph [0080] and Figs. 14A – L) comprising an outer sleeve body (see annotated Fig. 14K) and an outer sleeve tip (see annotated Fig. 14K) wherein the outer sleeve tip outer diameter decreases stepwise from the back to the front (Examiner’s note: as shown in the annotated Fig. 14k the outer diameter of the tip decreases stepwise), and including the front end which has a thinner outer diameter, stepped surface, and a tube body portion which has a thicker outer diameter (see annotated Fig. 14k). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the outer sleeve tip and the inner sleeve tip shape of Gerdts with the outer sleeve tip and inner sleeve shape, as taught by Quadri, because both Gerdts and Quadri teach intervascular implant delivery devices wherein the outer tip and inner tip come together to form an atraumatic shape which is smooth or constant and thus would reduce the amount of internal damage to the vessel walls caused by the delivery devices as they pass through the vasculature (Examiner’s note: Fig. 4 of Gerdts shows the outer tip and inner tip forming a smooth transition at the connection point which forms the atraumatic shape; furthermore Fig. 14L of Quadri shows the outer tip and inner tip forming the smooth transition between the two structures at the connection point which forms the atraumatic shape); thus it would have been obvious to substitute one atraumatic shape for the other to achieve the predictable results of reducing internal damage during the procedure. 
It should be understood that the modification is such that the “outer sleeve tip” of Quadri is placed at the “outer sleeve tip” of Gerdts designated by the examiner in their respective annotated figures. Furthermore, it should be understood that while the shape of the “inner sleeve tip” of Gerdts is modified to match that of the “inner sleeve tip” of Quadri, the connection points and axial through holes of the “new” “inner sleeve tip” match the connection points and axial through holes of the “inner sleeve tip” of Gerdts. 

Annotated Figure 1 of Gerdts

    PNG
    media_image2.png
    314
    710
    media_image2.png
    Greyscale


Annotated Figure 4 of Gerdts

    PNG
    media_image3.png
    539
    1234
    media_image3.png
    Greyscale



Annotated Figure 14K of Quadri

    PNG
    media_image4.png
    391
    771
    media_image4.png
    Greyscale

Regarding claim 12, as discussed above it would have been obvious to use the medical device of Gerdts in view of Monroe, Quadri, and Dorn to teach the device above. Gerdts further teaches wherein the outer sleeve body (sheath 14 – Gerdts) includes a front stent covering tube (distal sheath portion 19 – Gerdts) and a rear outer sleeve covering tube (proximal sheath portion 15 – Gerdts) (paragraph [0023] and annotated Fig. 4), and a length of the stent covering tube is not less than a length of the stent placing tube in the inner sleeve assembly (catheter 12 and elements denoted in annotated Fig. 4 – Gerdts) (Examiner’s note: although the relative dimensions of between the length of the designated stent placing tube and the stent covering tube are not disclosed, it would have been well within the purview of one of ordinary skill to manufacture the delivery device as shown in Fig. 4 of Gerdts wherein the length of the stent covering tube is not less than that of the stent placing tube), and the stent covering tube (distal sheath portion 19 – Gerdts) is used to sleeve on outside of the stent placing tube (distal tube portion 65 – Gerdts) to cover a built-in stent (stent 32) (Examiner’s note: as discussed in paragraph [0023] and shown in Fig. 4 of Gerdts, the distal sheath portion 19 houses the stent).  Thus, the claimed limitations are considered at least obvious over the teachings of the prior art.

Regarding claim 13, as discussed above it would have been obvious to use the medical device of Gerdts in view of Monroe, Quadri, and Dorn to teach the device above. Gerdts further teaches wherein the inner diameter of the stent covering tube (distal sheath portion 19 – Gerdts) is greater than the inner diameter of the outer sleeve covering tube (proximal sheath portion 15 – Gerdts) (Examiner’s note: as cited to in paragraph [0030] of Gerdts the inner diameter of the proximal sheath portion 15 is less than the inner diameter of the distal sheath portion 19).

Regarding claims 16 and 18, as discussed above it would have been obvious to use the medical device of Gerdts in view of Monroe, Quadri, and Dorn to teach the device above. 
However, the current combination is silent regarding (i) [claim 16] wherein the front end and the rear end of the outer sleeve handle are hemispherical and (ii) [claim 18] wherein the inner sleeve handle includes a spherical portion and a handle portion, the rear end of the spherical portion is hemispherical, the outer diameter of the handle portion gradually decreases from back to front.
As to the above, Dorn further teaches (i) [claim 16] an outer sleeve handle (hub 30) wherein the front end and rear end of outer sleeve handle (pull hub 30) are hemispherical (Examiner’s note: a ‘hemispherical shape’ is defined as being a round like half shape. Looking at Fig. 1 of Dorn, the front end of the pull hub 30 is a convex rounded shape, and the rear end is a concave rounded shape; therefore the pull hub 30 encompasses the required limitations of the claim); and (ii) [claim 18] wherein an inner sleeve handle (push hub 58) includes a spherical portion (see annotated Figs. 1 - Dorn) and a handle portion (see annotated Figs. 1 – Dorn), the rear end of the spherical portion is hemispherical (Examiner’s note: the rear end of the spherical portion, denoted in the annotated Figs. 1 of Dorn, has a convex circular shape and is therefore hemispherical in shape), the outer diameter of the handle portion (see annotated Figs. 1 – Dorn) gradually decreases from back to front (see annotated Figs. 1 – Dorn)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Gerdts in view of Quadri and Monroe to incorporate the handle assemblies of Dorn because the set of handles of Gerdts and the set of handles of Dorn are both used for the actuation of an inner tube relative to an outer tube to deploy an implant within the body (paragraph [0030] of Dorn) (Examiner’s note: as mentioned in the abstract of Gerdts the denoted handles by the examiner are attached to the sheath 14 and catheter 12, and thus pushing the device of Gerdts via the handles will push the sheath 14 and catheter 12 ultimately resulting in the deployment of the implant), and the simple substitution of the handles of Gerdts for the handles of Dorn is well within the purview of one ordinary skill in the art. See MPEP 2144.06. Additionally, it should be understood that the modification made above is such that the handles of Gerdts are replaced by the handles of Dorn, therefore, the modified device comprises the recited claim limitations with respect to the inner and outer handles, as described above.

Annotated Figure 1 of Dorn

    PNG
    media_image5.png
    422
    1124
    media_image5.png
    Greyscale


Regarding claim 20, as discussed above it would have been obvious to use the medical device of Gerdts in view of Monroe, Quadri, and Dorn teach the device above. Gerdts further teaches an outer periphery of the front end of the push tube (proximal tube portion 63 – Gerdts) is equipped with a developing ring (bumper 70) (Examiner’s note: as shown in Fig. 4 and discussed paragraph [0024], the bumper 70 is coupled on the distal end of the proximal tube portion 63).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerdts et al (US 20060229697 A1) in view of Quadri et al (US 20100298931 A1) and Monroe et al (US 6322586 B1) and Dorn (US 20140107757 A1) (previously recited) as applied to claim 11 above, and in further view of Cannon (US 20140257456 A1) (previously recited).
Regarding claim 17, as discussed above it would have been obvious to use the medical device of Gerdts in view of Monroe, Quadri, and Dorn to teach the device of claim 11 above. Gerdts further teaches wherein the stent placing tube (distal tube portion 65) and the push tube (proximal tube portion 63) are coupled together within a connecting member (bumper 70) (paragraphs [0023 – 0024] and Fig. 4).
However, the combination of Gerdts in view of Monroe, Quadri, and Dorn is silent regarding wherein the connecting member includes a small-diameter portion for inserting the stent placing tube, a large-diameter portion for inserting the push tube, and a push table located therebetween, the push table is provided with a through-hole, and the inner diameter of the through-hole is smaller than the inner diameter of the small-diameter portion and the large-diameter portion.
As to the above, Cannon teaches, in the same field of endeavor, a catheter for deployment of a medical device comprising an inner catheter assembly (inner catheter 104) (paragraph [0017]) comprising a push tube (first tubular member 134) and a stent placing tube (second tubular member 148) (paragraph [0020 – 0022] and Fig. 8), wherein the stent placing tube (second tubular member 148) and the push tube (first tubular member 134) are connected by a connecting member (push band 518), wherein connecting member (push band 518) includes a small diameter portion (distal most portion) for inserting the stent placing tube (second tubular member 148) (Examiner’s note: as seen in annotated Fig. 8, the distal most end of the push band 518 has a smaller inner diameter than the inner diameter of the proximal most end of the push band 518), a larger-diameter portion (proximal most portion of the push band 518) for inserting the push tube (first tubular member 134) (see annotated Fig. 8), and a push table (middle portion of the push band 518 located at the connection point of the two shafts) therebetween, the push table is provided with a through hole (lumen of the middle portion of the push band 518) and the inner diameter (inner diameter of the push table portion) of the through hole is smaller than the inner diameter of the small-diameter portion (see annotated Fig. 8) and the large diameter portion (see annotated Fig. 8).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the connection means of Gerdts in view of Monroe, Quadri, and Dorn to incorporate the pusher band of Cannon because the pusher band provides a structure which prevents the two tubes from sliding relative to each other (paragraph [0020] – Cannon) and the pusher band allows for dissimilar materials to be more easily coupled (paragraph [0021] – Cannon) which makes the ability to vary flexibility along the length of the catheter possible.
Annotated Figure 8 of Cannon

    PNG
    media_image6.png
    340
    518
    media_image6.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 11, 16, and 18 rejected under Dorn and with respect to claim 20 rejected under Dorn in view of Cannon have been considered but are moot because the rejection has been withdrawn in view of applicant’s amendments. Specifically, the rejections for the claims above are withdrawn because Dorn does not teach wherein the outer diameter of the outer sleeve tip decreases stepwise from back to front. Lastly, with further regards to claim 20, as discussed above, a new grounds of rejection has been made in view of the amendments to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771